o fe N HB OF FF WO NO &

OB NY N NY NY N NY NY N NV NO FS & F&F F&F FF FF FF FSF FS &
Co Oo ON BD oO FPF WO NY SF 8O HO ON BD Ua FP WO NY KF SO

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 1 of 42

Kenneth W. Harper

Menke Jackson Beyer, LLP
807 North 39™ Avenue
Yakima, WA 98902
509-575-0313

Attorneys for Defendant

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

Firs Home Owners Association,
NO. 2:19-cv-01130
Plaintiff,
V. DEFENDANT’S AMENDED
ANSWER AND AFFIRMATIVE
City of SeaTac, a Municipal Corporation, | DEFENSES TO FIRST
AMENDED COMPLAINT
Defendant.

 

 

Defendant City of SeaTac (“defendant”) responds to plaintiff's first
amended complaint ("FAC") as follows:

Answering the introductory paragraph of the FAC, defendant is without
information or knowledge to form a belief as whether "almost all" members of
the Firs Home Owners Association "are Latino or Hispanic," and therefore
denies the same. Defendant denies each and every other allegation of the

introductory paragraph of the FAC.

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO wikia WA 902
FIRST AMENDED COMPLAINT Fax (509)578-038

NO. 2:19-cv-01130-RSL - 1
So oN HS 2 SF OO NO

Ow N N N NY N N N N N ND BSB BSB KB BSB BP BB BSB BR BS Be
oOo 86 aN A oa F ON FP COC BO WON Ao BB wWN FB OO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 2 of 42

I. Parties

1.1. Answering paragraph 1.1 of the complaint, defendant admits the
same.

1.2. Answering paragraph 1.2 of the complaint, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same. Answering footnote no. | to
paragraph 1.2 of the complaint, defendant admits only to the existence of legal
authority, including Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982),
which speaks for itself, and denies each and every other allegation of said
footnote.

1.3. Answering paragraph 1.3 of the complaint, defendant admits the
same.

II. Jurisdiction and Venue
2.1. Answering paragraph 2.1 of the FAC, defendant admits the same.
Il. Facts

3.1. Answering paragraph 3.1 of the FAC, defendant is without

information or knowledge sufficient to form a belief as to the truth of said

allegations, and therefore denies the same.

DEFENDANT'S AMENDED ANSWER ie cence LLP
AND AFFIRMATIVE DEFENSES TO rane we 98902
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 2
eo won BD OF FP WO NO

OW N N N N N N N N NN FP FB BH BS SB BSB Be Ss BP pe
oa fF aN A uU BB ON KB OB wON A ua BP WDD SB OO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 3 of 42

3.2 Answering paragraph 3.2 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.3 Answering paragraph 3.3 of the FAC, defendant admits only that
defendant is among King County's most diverse cities. In answer to
demographic data referenced in paragraph 3.3 of the complaint, defendant
admits to the existence of a 2012 presentation regarding “South King County’s
Changing Demographics,” which speaks for itself as to content, and is without
information or knowledge sufficient to form a belief as to the accuracy of said
data, and therefore denies the same.

3.4 Answering paragraph 3.4 of the FAC, defendant admits only to
the existence of the City of SeaTac Comprehensive Plan Land Use Background
Report, which speaks for itself as to content, and denies each and every other
allegation of said paragraph.

3.5 Answering paragraph 3.5 of the FAC, defendant admits only to
the existence of the 2013-2017 American Community Survey 5-Year Estimate,

which speaks for itself as to content, and denies each and every other allegation

of said paragraph.

DEFENDANT'S AMENDED ANSWER ee AO? Noro" Avenue.
AND AFFIRMATIVE DEFENSES TO rohahima WA 90002
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 3
oS won ns OF FF WD NO

® N N N NY N N N NNN SF fF FB FR BR SB SF FB
oe. eS HR HR PRKBEKRR SF ESQVRGBRBBRH ES

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 4 of 42

3.6 Answering paragraph 3.6 of the FAC, defendant admits only that
Spanish is the primary language spoken by some adult heads of households
located within the Firs Mobile Home Park. Defendant is without information
or knowledge sufficient to form a belief as to the truth of each and every other
allegation of said paragraph, including footnote no. 2 to said paragraph, and
therefore denies the same.

3.7. Answering paragraph 3.7 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.8 Answering paragraph 3.8 of the FAC, defendant admits that it is a
signatory to an Interlocal Cooperation Agreement Regarding the Community
Development Block Grant Program covering the 2015, 2016 and 2017 federal
fiscal years, which speaks for itself as to content, and that said interlocal
agreement is ongoing, and denies each and every other allegation of said
paragraph.

3.9 Answering the first sentence of paragraph 3.9 of the FAC,
defendant is without information or knowledge sufficient to form a belief as to

the existence of a King County Housing and Community Development

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO perahia, A $2
FIRST AMENDED COMPLAINT Ton SDI)67 0351

NO. 2:19-cv-01130-RSL - 4
o on BD OF FF WO NO

Ww NY N N NY N N N NNN fF BB BS BSB BSB SB Be BP BS BP
Cop em N A Vu BB ON SB OG BD w~aN aA ua FR WY NY FB OO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 5 of 42

Program, and therefore denies the same. Defendant admits to the existence of
a King County Consortium Consolidated Housing and Community
Development Plan, which speaks for itself as to content. Answering the rest of
paragraph 3.9 of the FAC, the interlocal agreement described in answer to
paragraph 3.8 of the FAC speaks for itself as to content. Defendant denies
each and every other allegation of said paragraph.

3.10 Answering the first sentence of paragraph 3.10 of the FAC,
defendants admits only that defendant adopted amendments to its
comprehensive plan in June, 2015, that the Comprehensive Plan as amended in
June, 2015 speaks for itself as to content, and to the existence of Washington's
Growth Management Act, Wash. Rev. Code Chapter 36.70A, which also
speaks for itself as to content. Defendant denies each and every other
allegation of said paragraph.

3.11 Answering paragraph 3.11 of the FAC, defendant admits only to
the existence of the 2015-2019 Consolidated Plan of the King County
Consortium, which speaks for itself as to content, and denies each and every

other allegation of said paragraph.

DEFENDANT'S AMENDED ANS WER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO ree WA 20
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 5
eo on DBD oO FF WO NO

w NY NN NY NY NY N VN NN KF BF Bf Be BSB BSB SB BS Ss
o6e ON A a B® Oo NUN SF 6G b&b weN Aum kB BW ON Bs Oo

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 6 of 42

3.12 Answering paragraph 3.12 of the FAC, defendant is without
information or knowledge sufficient to form belief as to the truth of said
allegations, and therefore denies the same.

3.13 Answering paragraph 3.13 of the FAC, defendant admits only to
the existence of the City of SeaTac 2015/16 biennial budget, which speaks for
itself as to content, and denies each and every other allegation of said
paragraph.

3.14 Answering paragraph 3.14 of the FAC, defendant admits only to
locating records suggesting said allegations to be accurate. Defendant cannot
independently confirm the accuracy of these records, or the truth of the
allegations set forth in paragraph 3.14 of the FAC, and therefore denies the
same.

3.15 Answering paragraph 3.15 of the FAC, defendant admits only that
the SeaTac City Council appointed James Payne as Interim City Manager on
January 19, 2016, and denies each and every other allegation of said paragraph.

3.16 Answering the first sentence of paragraph 3.16 of the FAC,
defendant admits only that Washington State Representative Matt Shea was

invited to make a presentation to the SeaTac City Council, which presentation

DEFENDANT'S AMENDED ANSWER PE ACN oN BER ER, LEP
AND AFFIRMATIVE DEFENSES TO pe kahina WA 502
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 6
eo On DBD oO FPF WO NY

YW N N N N NY NY N NNN S&S S&S SB BSB BP BB BP Be Be
So 6 aN A wm Fk ON Se Ob wmaN Aa BR ON BO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 7 of 42

spoke for itself as to content, and that Riverton Heights Park is located near the
Islamic Center of Seattle. Defendant is without information or knowledge
sufficient to form a belief as to who invited Representative Shea, and therefore
denies the allegation that Representative Shea was invited by then-Mayor Rick
Forschler. Defendant is without information or knowledge sufficient to form a
belief as to the truth of the allegation that Washington State Representative
Matt Shea is controversial, and therefore denies the same. Defendant denies
each and every other allegation of said sentence. Answering the second and
third sentences of paragraph 3.16 of the FAC, and footnote 3 of paragraph 3.16
of the FAC, defendant admits only to the existence of an August 26, 2019,

newspaper article in the Inlander, which speaks for itself as to content, and

 

denies each and every other allegation of said sentences and footnote.

3.17 Answering the first sentence of paragraph 3.17 of the FAC,
defendant admits only that City Manager James Payne resigned on or about
April 6, 2016, and to the existence of a report from an outside investigator,
Michael Griffin, which speaks for itself as to content. Defendant denies each
and every other allegation of said sentence. Answering each and every other

allegation set forth in paragraph 3.17 of the FAC, the investigator's report

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO 1 We
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 7
o won dns oO SF YO NO =

Oo NY NY NY NY NY VN N N N N FS S&S F&F FSF FR FF FF FEF SF F&F
Co Oo Oo N ODO FF F WO NY FEF CO BO ON Da fF WO NO KF OC

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 8 of 42

speaks for itself as to content and no response is required. To the extent a
response is required, defendant denies each and every other allegation of the
second, third and fourth sentences of paragraph 3.17 of the FAC.

3.18 Answering paragraph 3.18 of the FAC, defendant admits the
same.

3.19 Answering paragraph 3.19 of the FAC, defendant admits only to
locating records suggesting said allegations to be accurate. Defendant cannot
independently confirm the accuracy of these records, or the truth of the
allegations set forth in paragraph 3.19 of the FAC, and therefore denies the
same.

3.20 Answering paragraph 3.20 of the complaint, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

3.21 Answering the first and second sentences of paragraph 3.21 of the
FAC, defendant is without information or knowledge sufficient to form a belief
as to the truth of the allegations set forth therein, and therefore denies the same.

Answering the third sentence of paragraph 3.21 of the FAC, defendant denies

the same.

DEFENDANT'S AMENDED ANSWER ce Nees
AND AFFIRMATIVE DEFENSES TO oe wa 98902
FIRST AMENDED COMPLAINT eee

NO. 2:19-cv-01130-RSL - 8
Oo on sn oO FF YD NO S&S

ww NY N N NY NY N N NNN BS BF RFR Bw SB SB SB BS BS Bw
oye ON A wu B® OW HSH HF SC BO weN A ua Rk YW NHN FF OO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 9 of 42

3.22 Answering the first, third and fourth sentences of paragraph 3.22
of the FAC, defendant admits only to the existence of SeaTac Municipal Code
(SMC) § 15.465.600.H, which speaks for itself as to content, and denies each
and every other allegation of said sentences. Answering the second sentence of
paragraph 3.22 of the FAC, said sentence makes erroneous statements of law,
to which- no response is required. To the extent a response is required,
defendant denies the same. Answering the fifth sentence of paragraph 3.22 of
the FAC, defendant admits the same.

3.23 Answering paragraph 3.22 of the FAC, defendant denies the same.

3.24 Answering paragraph 3.24 of the FAC, defendant cannot
determine what the plaintiff means by "throughout the relocation process,"
which defendant understands to be ongoing, and therefore denies the same.

3.25 Answering paragraph 3.25 of the FAC, defendant admits only to
the existence of SMC § 15.465.600.H, which speaks for itself as to content, and
denies each and every other allegation of said paragraph.

3.26 Answering the first and second sentence of paragraph 3.26 of the
FAC, defendant admits only that the landlord sent letters in English to residents

of the Firs Mobile Home Park inviting them to a meeting on July 11, 2016, ata

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO oe = 38902
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 9
o oN BD Oo FP WO NO &

Ww NY NY NY NY NY NY NV N N N F&C FS FF F&F F&F FEF FEF FEF FSF
Go Ob moe N CO FF SF |S NY FP CO HO DN DBD UE SF WO VY KF OS

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 10 of 42

private hotel, regarding the proposed closure of the mobile home park.
Defendant denies each and every other allegation of said sentences. Answering
the third sentence of paragraph 3.26 of the FAC, defendant admits only that
Steve Pilcher attended the meeting and denies each and every other allegation
of said sentence. Answering the fourth, fifth and sixth sentence of paragraph
3.26 of the FAC, defendant is without information or knowledge sufficient to
form a belief as to the truth of said allegations, and therefore denies the same.

3.27 Answering paragraph 3.27 of the complaint, defendant admits
only to a judgment entered against it by Judge Richard McDermott in K & S
Developments, LLC v. City of SeaTac, King County Superior Court Cause No.
12-2-40564-6, which speaks for itself as to content, and that Jeffrey Robinson
was named as a defendant. The defendant denies the plaintiff's
characterization of the facts and ruling in that lawsuit, and further denies each
and every other allegation of said paragraph.

3.28 Answering the first sentence of paragraph 3.28 of the FAC,
defendant admits issuing a State Environmental Policy Act (SEPA) threshold
determination of non-significance on July 22, 2016, which speaks for itself as

to content, and denies each and every other allegation of said sentence.

DEFENDANT'S AMENDED ANS WER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO renaina on 98902
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 10
Co men oO OF FF WD NO =

® NY N N NY NY N NNN NN BB BSB SB B BB BP Be SB BE
oS ON A a BRB ON FB CG BO DAN Aue WN FO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 11 of 42

Answering the second sentence of paragraph 3.28 of the FAC, defendant
denies that it "failed" to provide SEPA related materials in Spanish and further
denies that it had any obligation or duty to do so.

3.29 Answering paragraph 3.29 of the FAC, defendant admits the
same.

3.30 Answering 3.30 of the FAC, defendant admits only that the Angle
Lake Light Rail Station opened in September 2016 and that the station is less
than one mile from the Firs Mobile Home Park. Defendant denies each and
every other allegation of said paragraph.

3.31 Answering the first sentence of paragraph 3.31 of the FAC,
defendant admits the same. Answering the second, third and fourth sentences
of paragraph 3.31 of the FAC, defendant denies the same. Answering the fifth
sentence of paragraph 3.31 of the FAC, defendant admits the same. Answering
the sixth sentence of paragraph 3.31 of the complaint, defendant admits the
same.

3.32 Answering paragraph 3.32 of the FAC, defendant admits the

same.

DEFENDANT'S AMENDED ANSWER Nee
AND AFFIRMATIVE DEFENSES TO pekehna, WA 9502
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 11
SoS mon HD oO FPF }! NO

Ww N N NY NY NY N N NNN BS Bw Be BB Be ee Be Be BK
oOo ON A wu BB Oo NU KB G6 wb wN A oa BB wD NH BS

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 12 of 42

3.33 Answering the first and third sentences of paragraph 3.33 of the
FAC, defendant admits the same. Answering the second sentence of paragraph
3.33 of the FAC, defendant denies that it "failed" to provide the relocation
approval letter in Spanish, denies that it "failed" to provide residents with
information in Spanish about their appeal rights, and further denies that it had
any obligation or duty to do either.

3.34 Answering paragraph 3.34 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of the
allegations set forth therein, and therefore denies the same.

3.35 Answering paragraph 3.35 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of the
allegations set forth therein, and therefore denies the same.

3.36 Answering the first sentence of paragraph 3.36 of the FAC,
defendant admits only that individuals who purported to be residents of the Firs
Mobile Home Park spoke at the regular council meeting of October 25, 2016,
that their comments speak for themselves. Defendants are without information
or knowledge sufficient to form a belief as to whether these individuals were

"HOA members," and therefore denies the same. Defendant denies each and

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO ition VS0a)ere 0a
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 12
© ON HD oO FF WO NO

MW NY NY NY NY NV VN N N N N FS FS FSF F&F FF FF F&F SF SF =
Go 8 wmoN AB oO FP WDB NY FF CO HO DON FD TF FPF WO NY KF SS

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 13 of 42

every other allegation of said sentence. Answering the second sentence of
paragraph 3.36 of the FAC, defendant denies that it "refused" to extend the
appeal deadline, and is without information or knowledge sufficient to form a
belief as to whether "many" of the families did or did not receive notice of the
approval of the relocation plan until on or about October 25, 2016, and
therefore denies the same. Defendant denies each and every other allegation of
said sentence.

3.37 Answering the first sentence of paragraph 3.37 of the FAC,
defendant admits only that members of the SeaTac City Council spoke at the
October 25, 2016, regular council meeting and is without information or
knowledge sufficient to form a belief as to whether residents of the Firs
considered their comments to be hostile or discriminatory, and therefore denies
the same. Answering the second sentence of paragraph 3.37 of the FAC,
defendant denies that it "failed" to provide Spanish-language interpreters at the
October 25, 2016, regular council meeting, and further denies that it had any
obligation or duty to do so. Defendant is without information or knowledge
sufficient to form a belief as to the truth of the allegation that this City Council

Meeting was attended by "Firs MHP residents," and therefore denies the same.

DEFENDANT'S AMENDED ANS WER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO oe wa 38902
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 13
So on Hn oO FP WO ND

® N N N NN NY N NNN & B&B RB BB Be Be Be eB
So 6 aN Aa 8B WON eR OC BO ON Aw Bk eB NN BO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 14 of 42

Answering the third sentence of paragraph 3.37 of the FAC, the official
minutes of the October 25, 2016, SeaTac City Council meeting speak for
themselves, and no response is required. To the extent a response is required,
defendant denies the same.

3.38 Answering paragraph 3.38 of the FAC, statements by then-Acting
City Manager Jose Scorcio at the October 25, 2016, regular meeting of the
SeaTac City Council speak for themselves, and no response is therefore
required. To the extent a response is required, defendant denies plaintiff's
characterization of Mr. Scorcio's comments.

3.39 Answering paragraph 3.39 of the FAC, statements by then-
Councilmember Kathryn Campbell and then-Acting City Manager Jose Scorcio
at the October 25, 2016, regular meeting of the SeaTac City Council speak for
themselves, and no response is therefore required. To the extent a response is
required, defendant denies the same.

3.40 Answering paragraph 3.40 of the FAC, statements by
Councilmember Tony Anderson at the October 25, 2016, regular meeting of
the SeaTac City Council speak for themselves, and no response is therefore

required. To the extent a response is required, defendant denies the same.

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO reine wa 38902
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 14
oe wont ana oO FF WO NO -

Ww N N NY NR NY N N NNN AB B&B SB BB Be ws Be es es Bp
D6 oN A uo B&B Oo NY SB COC BO DON Aa PR wD FB COC

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 15 of 42

Answering footnote 4 to paragraph 3.40 of the FAC, said footnote is not
directed at defendant and not response is required. To the extent a response is
required, defendant is without information or knowledge sufficient to form a
belief as to the truth of said allegations, and therefore denies the same.

3.41 Answering the first sentence of paragraph 3.41 of the FAC,
defendant denies the same. Answering each and every other allegation of said
paragraph, statements by members of the SeaTac City Council at the October
25, 2016, regular meeting of the SeaTac City Council speak for themselves as
to content, and no response is required. To the extent a response is required,
defendant admits only that former Mayor Sietkes resigned his seat and denies
each and every other allegation of said sentences.

3.42 Answering paragraph 3.42 of the FAC, defendant admits only to
the existence of email correspondence from Joseph Scorcio to Monica
Mendoza-Castrejon dated October 30, 2016, which speaks for itself, and denies
each and every other allegation of said paragraph.

3.43 Answering paragraph 3.43 of the complaint, defendant denies the

same. Defendant admits that Crisanto Medina (but not other individual

DEFENDANT'S AMENDED ANSWER SS ee 2
AND AFFIRMATIVE DEFENSES TO Laine WA 2
FIRST AMENDED COMPLAINT Tax (609)875-0551

NO. 2:19-cv-01130-RSL - 15
o Oo NN BCD FF FSF WO} NO =

ww NY NY NY NY NY NY N N N N FS F&F FF F&F FSF F&F FF SF SF
Go Oo mo N TD TF FF O NY FP CO OBO DWN Da FF WO NY KF CO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 16 of 42

members of the HOA) timely appealed defendant's approval of the relocation
plan.

3.44 Answering paragraph 3.44 of the FAC, defendant denies the same.

3.45 Answering paragraph 3.45 of the FAC, defendant admits only that
members of the public spoke at the SeaTac City Council meeting on November
22, 2016, and that said comments speak for themselves. Defendant denies each
and every other allegation of said paragraph.

3.46 Answering the first sentences of paragraph 3.46 of the FAC,
defendant admits the same. Answering the second sentence of paragraph 3.46
of the FAC, defendant admits that King County awarded an additional
$338,400 in CDBG funds and denies each and every other allegation of said
sentence. Answering the third sentences of paragraph 3.46 of the FAC,
defendant admits the same.

3.47 Answering paragraph 3.47 of the FAC, defendant is without
information or knowledge sufficient to form belief as to the truth of said
allegations, and therefore denies the same.

3.48 Answering the first and second sentence of paragraph 3.48 of the

FAC, defendant admits the same. Answering the third and fourth sentences of

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO oes ee
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 16
oO oN BD OF FPF WO NY &-

YW NY N N NY NY N N NNN & BR Be BP Be Be Be es pS BP
Oo 6 O@N A oT PB ON FB CGC BO DON Ao BwWoNnN FO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 17 of 42

paragraph 3.48 of the FAC, defendant admits only that members of the public
and also Steve Pilcher spoke at the public hearing on January 19, 2017, the
comments and testimony of whom speaks for themselves. Defendant is
without information or knowledge sufficient to form a belief as to whether any
people who spoke at the hearing were "HOA members," and therefore denies
the same. Defendant denies each and every other allegation of said paragraph.

3.49 Answering paragraph in 3.49 of the FAC, defendant admits only
to the existence of briefing filed by the City of SeaTac with the hearing
examiner, which speaks for itself as to content, and denies each and every other
allegation of said paragraph.

3.50 Answering paragraph 3.50 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.51 Answering paragraph 3.51 of the FAC, defendant admits only to
the existence of the hearing examiner's report and decisions dated February 22,
2017, which speaks for itself as to content, and denies each and every other

allegation of said paragraph.

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO TicstontGoseeeas
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 17
oe oN FO OFF FPF WO NO &

2 N N N NY NY N VN NNN SB Be Bw Be BB Pe ee eB EB
oOo ON A oF PR ODO NR OO wm NAO oT Bk wD NY BF CS

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 18 of 42

3.52 Answering paragraph 3.52 of the FAC, defendant admits the
same.

3.53. Answering paragraph 3.52 of the FAC, defendant denies the same.

3.54 Answering paragraph 3.54 of the FAC, defendant denies the same.

3.55 Answering paragraph 3.55 of the FAC, defendant admits only to
the existence of an order of King County Superior Court Judge Judith H.
Ramseyer dated May 26, 2017, in King County Superior Court case number
17-2-07094 KNT, which speaks for itself as to content, and denies each and
every other allegation of said paragraph.

3.56 Answering paragraph 3.56 of the FAC, defendant lacks
information or knowledge sufficient to form a belief as to the existence of any
oral or written order of the King County Superior Court on May 31, 2017, and
therefore denies the same. To the extent such order may exist, the order speaks
for itself as to content. Defendant denies each and every other allegation of
said paragraph.

3.57 Answering paragraph 3.57 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said

allegations, and therefore denies the same.

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO ote
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 18
o mo NN BD FF FPF WY NO

P NN N NY NN N NNN BSB BSB Be BB Be es Be es eS pe
So 56 ON Aa Fk BN FB oO OG ame NAO Oo hk Oe ON OB OO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 19 of 42

3.58 Answering paragraph 3.58 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.59 Answering paragraph 3.59 of the FAC, defendant is without
information or knowledge sufficient to form belief as to the truth of said
allegations, and therefore denies the same.

3.60 Answering paragraph 3.60 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.61 Answering paragraph 3.61 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.62 Answering paragraph 3.62 of the FAC, defendant denies the same.

3.63 Answering paragraph 3.63 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said

allegations, and therefore denies the same.

DEFENDANT'S AMENDED ANSWER ENN North 39" Avene
AND AFFIRMATIVE DEFENSES TO os wa $8902
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 19
So moO XN DBD FO FSF |! N

WwW NY N NY NY NN NNN NN SBS B&B BSB BSB BP BSB BP BP BS
oO 6 feN A oa PR ON FEF SC BO wOwN aA a PDO NY SF OC

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 20 of 42

3.64 Answering paragraph 3.64 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.65 Answering paragraph 3.65 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.66 Answering paragraph 3.66 of the FAC, defendant admits only that
then-Mayor Siefkes spoke at the December 12, 2017, special meeting of the
SeaTac City Council and that his comments speak for themselves. Defendant
denies each and every other allegation of said paragraph.

3.67 Answering paragraph 3.67 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.68 Answering paragraph 3.68 of the FAC, defendant does not have a
transcript of court proceedings on December 15, 2017, and lacks information
or knowledge sufficient to form a belief as to the truth of said allegations, and

therefore denies the same.

DEFENDANT'S AMENDED ANS WER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO ronan wa aa
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 20
oo wa vn CO FF FF WO NO -&

Y® N N N NY N N N NN DN S&S S&B BSB BSB SB Be Bs Be Bp ep
So 6e ON A a PF ON SB OC BO WON Dae WN FB CO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 21 of 42

3.69 Answering paragraph 3.69 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.70 Answering paragraph 3.70 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.71 Answering paragraph 3.71 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.72 Answering the first and second sentences of paragraph 3.72 of the
FAC, defendant admits only to a Human Services Needs Assessment prepared
for the City of SeaTac by Kone Consulting and released on or about January 9,
2018, which speaks for itself as to content. Defendant denies plaintiff's
characterization of the report's "recommendations." Answering the third and
fourth sentence of paragraph 3.72 of the FAC, defendant does not have a
recording or transcript of the Special Administration and Finance Committee
meeting on January 17, 2018, and is therefore without information or

knowledge sufficient to form a belief as to the truth of said allegations, and

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO Prac wa 98902
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 21
So meN HD OF F WO NO =

WwW NY NY NY NY N NY N N N NO F&F Ff F&F FSF F&F FF FF =|
eos 82 UaAaagaSaN Se &F FC eB Raa KBR BHR ES

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 22 of 42

therefore denies the same. Defendant admits the existence of minutes from
that meeting, which speak for themselves as to content. Defendant denies each
and every other allegation of said paragraph.

3.73 Answering paragraph 3.73 of the FAC, defendant admits only to a
tweet from Mayor Erin Sitterly on or about January 19, 2018, which speaks for
itself as to content, and denies each and every other allegation of said
paragraph.

3.74 Answering paragraph 3.74 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.75 Answering paragraph 3.75 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, and therefore denies the same.

3.76 Answering the first and second sentences of paragraph 3.76 of the
FAC, defendant admits only to the existence of the Seattle Times article
referenced therein, which speaks for itself as to content, and denies each and
every other allegation of said sentences. Answering the third and fourth

sentences of paragraph 3.76 of the FAC, defendant is without information or

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO honoree
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 22
oS on HD OF FF WO NO

WwW NY NY NY NY N NY N NN N NO FS F&F FP Ff FF FS FF FF FF FE
eo Ob fF NN HO OF FP OO NY FF CO HBO BON BD TA fF WO NO KF SG

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 23 of 42

knowledge sufficient to form a belief as to the truth of said allegations, and
therefore denies the same. Defendant denies that it "did not make any effort to
help the HOA leverage this incredible contribution" and denies that it refused
to cooperate "with the HOA to leverage these funds."

3.77 Answering paragraph 3.77 of the FAC, defendant admits only to
the existence of the City of SeaTac ADA Transition Plan, dated April 27, 2018,
which speaks for itself as to content, and denies each and every other allegation
of said paragraph.

3.78 Answering paragraph 3.78 of the FAC, defendant admits only to
the existence of an oral ruling by King County Superior Court Judge LeRoy
McCullough on June 7, 2018, which speaks for itself as to content, and denies
each and every other allegation of said paragraph.

3.79 Answering paragraph 3.79 of the FAC, defendant admits only to
the existence of an oral ruling by King County Superior Court Judge LeRoy
McCullough on June 7, 2018, which speaks for itself as to content, and denies
each and every other allegation of said paragraph.

3.80 Answering paragraph 3.80 of the FAC, defendant admits only to

the existence of a written order entered by King County Superior Court Judge

DEFENDANT'S AMENDED ANSWER eA Neen
AND AFFIRMATIVE DEFENSES TO rerakias WA 2502
FIRST AMENDED COMPLAINT Tex (609)575-0051

NO. 2:19-cv-01130-RSL - 23
oO won DA aA FF WO NO

® NNN NY N NN NNN SS BSB SB Be Be ee Pe Se pS
o 6 aN A uw Rk ON KB OC GB wOaNQN AU Re DWN BF OO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 24 of 42

LeRoy McCullough on September 19, 2018, which speaks for itself as to
content, and denies each and every other allegation of said paragraph.

3.81 Answering paragraph 3.81 of the FAC, defendant denies the same.

3.82 Answering the first sentence of paragraph 3.82 of the FAC, the
term "pre-litigation tort claim" is not defined. With the understanding that the
plaintiff intended to reference a "standard tort claim form," defendant admits
that the plaintiff filed said form with defendant on February 13, 2019, which
form speaks for itself as to content, and denies each and every other allegation
of said sentence. Answering the second sentence of paragraph 3.82 of the
FAC, defendant admits the same.

3.83 Answering the first and second sentence of paragraph 3.83 of the
FAC, defendant admits the same. Answering the third sentence of paragraph
3.83 of the FAC, defendant denies the same. Answering the fourth, fifth and
sixth sentences of paragraph 3.83 of the FAC, defendant admits only that
several parties involved in the mediation reached a settlement agreement,
which speaks for itself as to content. Defendant denies each and every other

allegation of said paragraph.

IV. Claims
DEFENDANT'S AMENDED ANSWER MN LLP
AND AFFIRMATIVE DEFENSES TO aR re bd 98902
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 24
oS oOo nN Dn OF FP WO NO &

Oo NY NY NY NY N NV N N NN N & FF FSF F&F F&F F&F FF FEF FEF =
oOo 8b ON DBD GF F OO NY FF CO HO BN BD oa fF WO NY FF SC

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 25 of 42

4.1 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.2 Answering paragraph 4.2 of the FAC, said paragraph sets forth
general statements of law to which no response is required. To the extent a
response is required, defendant admits only to the existence of the Washington
Law Against Discrimination (the "WLAD"), codified at Wash. Rev. Code
Chapter 49.60, which speaks for itself as to purpose and content, and denies
each and every other allegation of said paragraph.

4.3 Answering paragraph 4.3 of the FAC, said paragraph sets forth
general statements of law to which no response is required. To the extent a
response is required, defendant admits only to the existence of the WLAD and
case law authority interpreting and applying the WLAD, including Blackburn
v. Dept. of Soc. & Health Services, 186 Wn.2d 250, 375 P.3d 1076 (2016), and
Howell v. Dept. of Soc. & Health Services, 7 Wn. App. 2d 899, 436 P.3d 368
(2019), each of which speaks for itself as to content, and denies each and every
other allegation of said paragraph.

4.4 Answering paragraph 4.4 of the FAC, said paragraph sets forth

general statements of law and legal argument to which no response is required.

DEFENDANT'S AMENDED ANSWER ee
AND AFFIRMATIVE DEFENSES TO eee cae
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 25
eo Oo NN BD oO FSF WYO NO =

Ww NY NY NY NY NY VN NV NY N N F#- FSF F&F SF FF FF FSF SF |
oC 8b me N AO Oo FPF WO NY FF CO HO ON BD oa FP WO NY - OC

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 26 of 42

To the extent a response is required, defendant admits only to the existence of
the WLAD and case law authority interpreting and applying the WLAD,
including Blackburn and Taylor v. Burlington Northern Railroad Holdings,
Inc., 193 Wn.2d 611, 44 P.3d 606 (2019), each of which speaks for itself as to
content, and denies each and every other allegation of said paragraph.

4.5 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.6 Answering the first and second sentences of paragraph 4.6 of the
FAC, defendant denies the same. Answering the third sentence of paragraph
4.6 of the FAC, defendant admits only that it used City funds to review and re-
translate portions of the relocation plan translated into Spanish and denies each
and every other allegation of said sentence. Answering each and every other
allegation in paragraph 4.6 of the FAC, defendant denies the same.

4.7 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.8 Answering the first sentence of paragraph 4.8 of the FAC,
defendant admits only to the existence of an oral ruling and written order by

Judge McCullough, each of which speaks for itself as to content, and denies

DEFENDANT'S AMENDED ANS WER EN LLP
AND AFFIRMATIVE DEFENSES TO — Les a
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 26
o oN HD oO FP YO NO -&

Oo NY NY NY NY NY NY N N N N & F&F FF F&F FF F&F FF FSF FF =
Co Oo MPF N DBD TF FF WO NY FPF 8CO HBO ON TD BU SF WO NY KF OS

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 27 of 42

each and every other allegation of said sentence. Answering each and every
other allegation in paragraph 4.8 of the FAC, defendant denies the same.

4.9 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.10 Answering the first, second, third and fourth sentences of
paragraph 4.10 of the FAC, defendant admits only to the existence of an oral
ruling and written order by Judge McCullough, each of which speaks for itself
as to content, and denies each and every other allegation of said sentences.
Answering each and every other allegation in paragraph 4.10 of the FAC,
defendant denies the same.

4.11 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.12 Answering the first sentence of paragraph 4.12 of the FAC,
defendant is without information or knowledge sufficient to form a belief as to
the truth of said allegations, and therefore denies the same. Answering each

and every other allegation in paragraph 4.12 of the FAC, defendant denies the

same.
DEFENDANT'S AMENDED ANS WER SR ae Naa LLP
AND AFFIRMATIVE DEFENSES TO oo a 99902.
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 27
eo Oo NN HSH UO FSF WO NY

MW N N N N NY NY N NN ND S&S S&S BSB BSB Be BP BP BP Be BE
259 ON A uw BO NHN BR GC BO DON Ao BB wDoDNH FO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 28 of 42

4.13 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.14 Answering paragraph 4.14 of the FAC, defendant denies the same.

4.15 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.16 Answering paragraph 4.16 of the FAC, defendant denies the same.

4.17 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.18 Answering paragraph 4.18 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, therefore denies the same.

4.19 Answering paragraph 4.19 of the FAC, said paragraph sets forth
general statements of law to which no response is required. To the extent a
response is required, defendant admits only to the existence of RCW 2.43.010,
which speaks for itself as to content, and denies each and every other allegation
of said paragraph.

4.20 Answering the first sentence of paragraph 4.20 of the FAC, said

sentence sets forth general statements of law to which no response is required.

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO Telepremotsone7s4is19
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 28
oe oN BO Ua fF WO NY

Ww NY N N NY N N N NNN FB FS FS FSF BSB SB SB BS BP
oo eaN A oa B® OW NHN SF OC BO waN AaB BW DNY RB OC

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 29 of 42

To the extent a response is required, defendant admits only to the existence of
RCW 2.43.020(3), which speaks for itself as to content, and denies each and
every other allegation of said sentence. Answering the second sentence of
paragraph 4.20 of the FAC, defendant denies the same.

4.21 Answering the first sentence of paragraph 4.21 of the FAC,
defendant denies the same. Answering the second sentence of paragraph 4.21
of the FAC, the term "SEPA materials" is not defined. To the extent said term
is intended to reference the threshold determination made by the City pursuant
to Wash. Rev. Code Ch. 43.21C, defendant admits only that the City did not
translate the threshold determination into Spanish and denied it had any
obligation or duty to do so. Defendant denies each and every other allegation
of said sentence. Answering the third sentence of paragraph 4.21 of the FAC,
defendant denies the same.

4.22 Answering paragraph 4.22 of the FAC, defendant admits only to
the existence of statements by Councilmembers Anderson and Campbell at the
October 25, 2016, SeaTac City Council meeting, each of which speaks for

itself, and denies each and every other allegation of said paragraph.

DEFENDANT'S AMENDED ANSWER MENTE SC ESON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO Pha YS ee,
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 29
o ON DB OF SF }CO NO

YW NY N N NY NY NY N N NN S&B B&B SB SB Be BR Be Be we pe
oUMU ON A ua BB Oo NUN BR OC BO wON Au PF WN fF CO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 30 of 42

4.23 Answering the first two sentences of paragraph 4.23 of the FAC,
said sentences contain general statements of law to which no response is
required. To the extent a response is required, the case law authority cited
therein speaks for itself as to content. Defendant denies each and every other
allegation of said sentences. Answering the third sentence of paragraph 4.23 of
the FAC, defendant denies the same.

4.24 Answering paragraph 4.24 of the FAC, defendant denies the same.

4.25 Defendant repeats, realleges and incorporates by reference each
of the foregoing answers.

4.26 Answering paragraph 4.26 of the FAC, defendant denies the same.

4.27 Defendant repeats, realleges and incorporates by reference each
of the foregoing answers.

4.28 Answering the first sentence of paragraph 4.28 of the FAC, said
sentence makes general statements of law to which no response is required. To
the extent a response is required, defendant admits only to the existence of
SMC § 15.465.600.H, which speaks for itself as to content, and denies each
and every other allegation of said paragraph. Answering the second sentence

of paragraph 4.28 of the FAC, defendant is without information or knowledge

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO Tetatene\opsro4sis
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 30
o on Dn oO FPF W!O NO &

OW NY N NY NY NY NY N NN NN RB Bw Be Be BB eB ep Be BE
So 68 OaON A oa FB WONH FSF GC BO DON A aT BwWNnH BF CGC

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 31 of 42

sufficient to form a belief as to the truth of said allegations, and therefore
denies the same. Answering each and every other allegation of paragraph 4.28
of the FAC, defendant denies the same.

4.29 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.30 Answering paragraph 4.30 of the FAC, defendant denies the same.

4.31 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.32 Answering paragraph 4.32 of the FAC, defendant denies the same.

4.33 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.34 Answering the first sentence of paragraph 4.34 of the FAC, said
sentence makes general statements of law to which no response is required. To
the extent a response is required, defendant admits only to the existence of
RCW 49.60.222, which speaks for itself as to content, and denies each and
every other allegation of said sentence. Answering each and every other

allegation of paragraph 4.34 of the FAC, defendant denies the same.

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO oo a 9802
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 31
oC oOo nN BO oO SF }!O NY F&F

OW N N NY N N N N NN ND B&B B&B Bw Be we Be Be Be Be BE
Sob ON A oa FB WN FB COC BO DAN Dae DON FB S

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 32 of 42

4.35 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.36 Answering paragraph 4.36 of the FAC, defendant denies the same.

4.37 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.38 Answering the first, second, third and fourth sentences of
paragraph 4.38 of the FAC, defendant admits only to the existence of an oral
ruling and written order by Judge McCullough, each of which speaks for itself
as to content, and denies each and every other allegation of said sentences.
Answering each and every other allegation in paragraph 4.38 of the FAC,
defendant denies the same.

4.39 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.40 Answering the first sentence of paragraph 4.40 of the FAC,
defendant is without information or knowledge sufficient to form a belief as to
the truth of said allegations, and therefore denies the same. Answering each

and every other allegation in paragraph 4.40 of the FAC, defendant denies the

Same.

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO Telephone (509)578-0313
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 32
oO on Dns oO F WO NY

YP NN N NY N NY N NN DN S&S BSB we Bw Bw eB Be Be Be BE
Soo ON A W@W Fk WO NH RP COC OBO DON AaB DN FB OC

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 33 of 42

4.41 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.42 Answering paragraph 4.42 of the FAC, defendant denies the same.

4.43 Defendant repeats, realleges and incorporates by reference each
of the foregoing answers.

4.44 Answering paragraph 4.44 of the FAC, defendant is without
information or knowledge sufficient to form a belief as to the truth of said
allegations, therefore denies the same.

4.45 Answering paragraph 4.45 of the FAC, defendant admits only to
the existence of interlocal agreements with King County, each of which speaks
for itself as to content. Paragraph 4.45 does not reference any specific contract
by date or subject matter and defendant is therefore without information or
knowledge sufficient to form a belief as to whether any particular contract or
agreement with King County obligates it to comply with federal LEP policies
and procedures, and therefore denies the same.

4.46 Answering the first sentence of paragraph 4.46 of the FAC, said
sentence makes general statements of law to which no response is required. To

the extent a response is required, defendant admits only to the existence of

DEFENDANT'S AMENDED ANS WER ES pineal BEYER, LLP
807 North 39! Avenue

AND AFFIRMATIVE DEFENSES TO eee = =e.

FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 33
o on Dn oO FPF |! NY &

YW N N N NY NY N N NNN SF BH Be Bw Be Be Be es Be BE
oop Se N A om PB ON SB COC BO DOAN DoT BP wo ND FB OC

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 34 of 42

guidance from the federal government concerning Title VI, including guidance
at 72 Fed. Reg. 2732, 2751, which speaks for itself as to content, and denies
each and every other allegation of said sentence. Answering the second
sentence of paragraph 4.46 of the FAC, defendant denies the same.

4.47 Answering paragraph 4.47 of the FAC, said sentence makes
general statements of law to which no response is required. To the extent a
response is required, defendant admits only to the existence of guidance from
the federal government concerning Title VI, including guidance at 72 Fed. Reg.
2732, 2751, which speaks for itself as to content, and denies each and every
other allegation of said paragraph.

4.48 Answering paragraph 4.48 of the FAC, defendant denies the same.

4.49 Answering paragraph 4.49 of the FAC, defendant admits only to
the existence of statements by Councilmembers Anderson and Campbell at the
October 25, 2016, SeaTac City Council meeting, each statement of which
speaks for itself, and denies each and every other allegation of said paragraph.

4.50 Answering paragraph 4.50 of the FAC, said sentence makes
general statements of law to which no response is required. To the extent a

response is required, defendant admits only to the existence of case law

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO Tetons ees
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 34
eo wo nxn’ BA TF +} WO N &

Ww NY N N N NY NY N N NN KP BSB BB BSB BSB Bw Be BS eB
op mw N A a PB Oo NHN SF GC BO ON A UU BR ON FF CO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 35 of 42

authority, including Almendares v. Palmer, 284 F. Supp. 2d 79 (N.D. Ohio
2003), which speaks for itself as to content, and denies each and every other
allegation of said paragraph.

4.51 Answering the first sentence of paragraph 4.51 of the FAC,
defendant denies the same. Answering the second sentence of paragraph 4.51
of the FAC, said sentence makes general statements of law to which no
response is required. To the extent a response is required, defendant admits
only to the existence of federal legislation, which speaks for itself as to content,
and denies each and every other allegation of said sentence.

4.52 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.53 Answering paragraph 4.53 of the FAC, defendant denies the same.

4.54 Defendant repeats, realleges and incorporates by reference each of
the foregoing answers.

4.55 Answering paragraph 4.55 of the FAC, defendant denies the same.

4.56 Defendant repeats, realleges and incorporates by reference each of

the foregoing answers.

DEFENDANT'S AMENDED ANS WER MENKE JACKSON BEYER, LLP
807 North 39th Avenue

AND AFFIRMATIVE DEFENSES TO oe - ee

FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 35
©o oN HD oO SF WO NO

Oo NY NY NY NY NY NV NY N N N & B&B S&S FSF FSF FF FEF FF SF
Co Ob OB NUN DB oA FP WO NY FF CO HO ON BD oa FSF WOW NY KF OS

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 36 of 42

4.57 Answering the first and second sentences of paragraph 4.57 of the
FAC, defendants deny the same. Answering the third sentence of paragraph
4.57 of the FAC, said sentence makes general statements of law to which no
response is required. To the extent a response is required, defendant admits
only to the existence of federal legislation, including 42 U.S.C. § 3608, which
speaks for itself as to content, and denies each and every other allegation of
said paragraph.

4.58 Answering the first sentence of paragraph 4.58 of the FAC,
defendant admits only to the existence of contracts and agreements with King
County, each of which speaks for itself as to content, and denies each and
every other allegation of said sentence. Answering the second, third and fourth
sentences of paragraph 4.58 of the FAC, said sentences make general
statements of law to which no response is required. To the extent a response is
required, defendant admits only to the existence of federal law and regulation,
including Title 24 of the Code of Federal Regulations, which speaks for itself
as to content, and denies each and every other allegation of said sentences.

4.59 Answering paragraph 4.59 of the FAC, said paragraph makes

general statements of law to which no response is required. To the extent a

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO Tee omcoees
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 36
So moan Dn oOo FF BB NY eS

2 NN NY NY N NN NR KN DN BSB BSB BB BB BB eB Be es ep iB
Ss 865 ON DA oa WH B&B Cw w@eNHNAaR WOH fF CS

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 37 of 42

response is required, defendant admits only to the existence of federal law and
authority, including 24 C.F.R. § 100.500 and Griggs v. Duke Power Co., 401
U.S. 424 (1971), which speaks for itself as to content, and denies each and
every other allegation of said paragraph.

4.60 Answering the first sentence of paragraph 4.60 of the FAC,
defendant denies the same. Answering the second sentence of paragraph 4.60
of the FAC, defendant admits only to the existence of its Comprehensive Plan,
which speaks for itself as to content, and denies each and every other allegation
of said sentence. Answering the third sentence of paragraph 4.60 of the FAC,
defendant denies the same.

4.61 Answering paragraph 4.61 of the FAC, defendant denies the same.

4.62 Answering paragraph 4.62 of the FAC, defendant denies the same.

Vv. Damages

5.1. Answering paragraph 5.1 of the complaint, defendant denies the

same.

VI. Plaintiff's Request For Relief
DEFENDANT'S AMENDED ANSWER ae
AND AFFIRMATIVE DEFENSES TO ralephons GO9)575 0613
FIRST AMENDED COMPLAINT Fax (608)575-0261

NO. 2:19-cv-01130-RSL - 37
© Oo NN DBD oO FSF OO NO =

Mo NY NY NY VY NY NV NY N N NO &§ & KF FB FF FF FEF SF SF -&
Go Ob ON DTD OF FP OO NY FP CO BO ON BD a F&F WO Ne - OC

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 38 of 42

6.1. Answering paragraph 6.1 of the complaint, including all subparts
thereto, defendant denies the same, and further denies that plaintiff is entitled
to any of the relief sought therein.

6.2. Except to the extent specifically admitted above, defendant denies
all remaining allegations of the complaint.

VII. Affirmative Defenses

By way of further answer and its first affirmative defenses, defendant,
City of SeaTac alleges as follows:

1. Plaintiff has failed to state a claim upon which relief can be
granted for reasons including but not limited to those set forth in defendant's
Fed. R. Civ. P. 12(b)(6) motion to dismiss plaintiff's first amended complaint
(Dkt. #36).

2, Some or all of plaintiff's claims are barred by res judicata relating
to or arising from the lawsuit styled Medina et al. v. City of SeaTac et al., King
County Superior Court case number 17-2-07094-7 KNT.

3. Some or all of plaintiff's claims are barred by collateral estoppel
relating to or arising from the lawsuit styled Medina et al. v. City of SeaTac et

al., King County Superior Court case number 17-2-07094-7 KNT.

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
807 North 39 Avenue

AND AFFIRMATIVE DEFENSES TO Tee stonelesees0ars

FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 38
o mon no oT FPF WO NY

WB NY NY NY VN NY NV N NY N YN F&F F&F F&F F&F FSF FY FF FEF EF
Co Oo ON CO FF FF WO NY FF CO HBO ON HO oF FF WD NY FEF OS

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 39 of 42

4. Plaintiff lacks representational standing because it seeks to
recover damages on behalf of its members rather than injunctive or declaratory
relief. Plaintiff lacks organizational standing because it was formed in October
2016 for the purpose of challenging an administrative land use decision.

5. Plaintiff's claims are barred under the doctrine of waiver because
plaintiff and its members voluntarily agreed to move out of the Firs Mobile
Home Park.

6. Plaintiff's claims are barred under McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973), and its progeny because defendant possesses
legitimate non-discriminatory grounds for all actions challenged by plaintiff
herein.

7. Plaintiff's claims are barred because they arise out of improper
claim splitting, circuity of action, and the prior pending action styled Medina et
al. v. City of SeaTac et al., King County Superior Court case number 17-2-
07094-7 KNT.

8. Claims under the Fair Housing Act arising from conduct of the
City alleged to have occurred prior to July 3, 2017, are barred by the statute of

limitations applicable to such claims. 42 U.S.C. § 3613(a). Claims under the

DEFENDANT'S AMENDED ANSWER ee LLP
AND AFFIRMATIVE DEFENSES TO oo pd an
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 39
oe on HS oO FP WC! NY

WB NY N NY NY NY NY N N NN N F&F F&F FSF FSF FF FF FF FF FE =
Go 8b PN CO TO FSF OO NY FP OO HO ON BHD UT FSF WO NY F- CO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 40 of 42

Washington Law Against Discrimination arising from conduct of the City
alleged to have occurred prior to July 3, 2016, are barred by the statute of
limitations applicable to such claims. RCW § 4.16.080(2).

9. Some or all of plaintiff's claims are not ripe because the City's
decision to approve the relocation plan is currently on appeal in Medina et al.
v. City of SeaTac et al., King County Superior Court case number 17-2-07094-
7 KNT, and is therefore stayed pursuant to SMC § 15.465.600.H.2.g. Some or
all of plaintiff's claims are also not ripe because many HOA members continue
to live at the Firs Mobile Home Park, which has not closed.

IX. Prayer for Relief

WHEREFORE, defendant having fully answered plaintiff's complaint
and having asserted its affirmative defenses, prays as follows:

1. For dismissal of plaintiff's complaint with prejudice;

2. For an award of all reasonable costs and reasonable attorneys' fees
incurred herein as may be recovered by applicable law;

3. For such other and further relief as the Court deems just and
equitable.

DATED THIS 22" day of January, 2020.

DEFENDANT'S AMENDED ANS WER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO reine we a
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 40
o oN BA a Fk ODO NY

Oo NY NY NY NY NV N N NN N N FS FY FF FF FF FEF FSF FEF SF =
Go Ob moa NN DO UO F WO NY FB CF HO DON BDU FF WO NV FF CO

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 41 of 42

s/ KENNETH W. HARPER
WSBA #25578

Menke Jackson Beyer, LLP
Attorneys for Defendant
807 North 39" Avenue
Yakima, Washington 98902
Telephone: (509) 575-0313
Fax: (509) 575-0351

Email: kharper@mjbe.com

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
AND AFFIRMATIVE DEFENSES TO Teeptenaeoerst0e1s
FIRST AMENDED COMPLAINT Fax (509)575-0351

NO. 2:19-cv-01130-RSL - 41
oe oOo nN BO oa FSF O}O NY

YW NN N NN NY N NN ND SB BR Bw Bw Bw Be Be Be ie
So 86 mamN DA oT kk OHH OC BO ON AaReR DB NH FB CS

 

Case 2:19-cv-01130-RSL Document 56 Filed 01/22/20 Page 42 of 42

CERTIFICATE OF SERVICE

I hereby certify that on January 22, 2020, I filed the foregoing with the
Clerk of the Court using the CM/ECF System, which will send notification of

such filing to the following:

 

 

 

V. Omar Barraza omar@barrazalaw.com
Christina L. Henry chenry(@hdm-legal.com
Ms. Mary E. Mirante Bartolo mmbartolo@seatacwa.gov
Mr. Mark S. Johnsen mjohnsen@seatacwa.gov

 

and I hereby certify that I have mailed by United States Postal Service the
document to the following non-CM/ECF participants:

None.

s/ KENNETH W. HARPER
WSBA #25578

Menke Jackson Beyer, LLP
Attorneys for Defendant
807 North 39" Avenue
Yakima, Washington 98902
Telephone: (509) 575-0313
Fax: (509) 575-0351

Email: kharper@mjbe.com

DEFENDANT'S AMENDED ANSWER MENKE JACKSON BEYER, LLP
807 North 39" Avenue
AND AFFIRMATIVE DEFENSES TO reonne we 38902

FIRST AMENDED COMPLAINT Fax (509)575-0351
NO. 2:19-cv-01130-RSL - 42
